



Separation Agreement


This Separation Agreement (this “Agreement”) is entered into on January 8, 2018
by Michael J. Nestor (the “Executive”), on the one hand, and Impax Laboratories,
Inc. and its subsidiaries and affiliates (collectively, the “Company”), on the
other hand (the Executive and the Company are referred to collectively as the
“Parties”). Defined terms used but not defined herein shall have the same
meaning as set forth in the Employment Agreement between the Executive and the
Company, dated January 1, 2010, and amended as of April 1, 2014 (the “Employment
Agreement”).
1.Confirmation of Employment Separation. The Executive’s employment with the
Company shall terminate on the earlier to occur of (i) the Impax Merger
Effective Time (as defined herein) or (ii) such earlier date as determined by
the Company in its sole discretion and communicated to the Executive by written
notice (the “Separation Date”). This Agreement sets forth the payments,
benefits, and other terms and conditions that the Company will provide to the
Executive under, and serves as notice of, an election by the Company of a
termination pursuant to Section 5.1.6 of the Employment Agreement. If the
Executive executes and delivers this Agreement, and executes, delivers, and does
not revoke the Release as set forth in Section 10 below, the Executive will be
entitled to the payments and benefits pursuant to the terms hereof. Except as
set forth in this Agreement, the Executive acknowledges and agrees that the
Separation Date will be the date of the end of his employment for all purposes,
including for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company. The Executive acknowledges and
agrees that the Company shall not have any obligation to rehire the Executive,
nor shall the Company have any obligation to consider him for employment after
the Separation Date. The Executive acknowledges and agrees that he will not
knowingly seek employment with the Company at any time in the future, and that
the Company’s refusal to employ the Executive in any future capacity will not
subject the Company to liability on any grounds.
 
1.    Separation. The Executive has been notified of his termination under
Section 5.1.6 of the Employment Agreement and, as a result, effective as of the
Separation Date shall resign as an officer of the Company and all of its
subsidiaries and affiliates and from any positions (including directorships)
held with any other entities at the direction or request of the Company. The
Executive agrees to promptly execute and deliver such other documents as the
Company shall reasonably request to evidence such resignations. In addition, the
Executive acknowledges and agrees that the Separation Date shall be the date of
his termination from all other offices, positions, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company.


2.    Separation Benefits. The Executive will be entitled to the Amounts and
Benefits (as defined in Section 5.4.1 of the Employment Agreement) upon the
Separation Date regardless of whether or not this Agreement or the Release is
executed, delivered, revoked or otherwise. In addition, subject to the Executive
not revoking the Release prior to the Release Effective Date (as defined in
Section 10 hereof), the Executive will be entitled, subject to the terms and
conditions set forth below, to the payments and benefits set forth in this
Section 3 (collectively, the “Separation Benefits”), which together satisfy in
full the Company’s obligations with respect to payments and benefits under the
Employment Agreement or otherwise:


a.    Separation Pay: The Company shall pay the Executive $853,802 (representing
one and a half (1.5) times the Executive’s Base Salary), paid in installments on
the Company’s normal payroll dates for a period of 12 consecutive months, with a
schedule that complies with, or is exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (together with the applicable
regulations thereunder, “Section 409A”), and with each payment deemed to be a
separate payment for purposes of Section 409A.


b.    Separation Bonus: The Company shall pay the Executive one and a half (1.5)
times the average of the Target Bonus (as defined in Section 2.2 of the
Employment Agreement) the Executive received









--------------------------------------------------------------------------------





from the Company for all fiscal years completed during the term of the
Employment Agreement, paid in installments on the Company’s normal payroll dates
for a period of 12 consecutive months, with a schedule that complies with, or is
exempt from, Section 409A, and with each payment deemed to be a separate payment
for purposes of Section 409A.
c.    Pro Rata Bonus: No later than March 15of the year following the Separation
Date (but no earlier than the Release Effective Date), the Company shall pay the
Executive a pro rata portion of the Executive’s Target Bonus for the fiscal year
during which the Separation Date occurs based solely on the Company’s actual
results against the Company’s goals for such year (determined by multiplying the
amount of such Target Bonus which would be due for the full fiscal year, as
determined in good faith by the Board, by a fraction, the numerator of which is
the number of days up to the Separation Date during the fiscal year during which
the Separation Date occurs that the Executive was employed by the Company and
the denominator of which is 365).


a.
Benefits



i.    Medical Benefits: The Company will timely provide the Executive with
information regarding eligibility to continue medical, dental, and vision
benefits under the Consolidated Omnibus Budget Reconciliation Act, as amended
(“COBRA”), in accordance with its terms. If the Executive timely and effectively
elects under COBRA to continue medical benefit coverage after the Separation
Date under the Company Independence Blue Cross medical plan (or any successor
plan) for himself or any of his dependents currently enrolled on his plan (the
“Dependents”), then the Company will pay the insurer such COBRA medical benefit
premiums for as long as the Executive and/or his Dependents remain eligible for
and enrolled under COBRA during the period commencing on the Separation Date and
ending on the second anniversary of the Separation Date (the “Benefits
Continuation Period”). In the event the Executive or his Dependents, after
timely and effectively electing to continue such medical benefit coverage under
COBRA, and after using all available COBRA, become ineligible to continue such
medical benefit coverage under COBRA through no fault of their own, the
Executive and/or his Dependents (but only if they would be eligible to obtain
coverage under the Company Independence Blue Cross medical plan had the
Executive been employed by the Company at such time), as applicable, may be
eligible to convert to an individual Independence Blue Cross Individual Personal
Choice medical plan (or any successor plan as set forth in the then applicable
group medical plan documents) with comparable medical benefit coverage to that
coverage applicable as of immediately prior to such ineligibility. In such
event, the Company agrees to pay the insurer the premium for such individual
plan for the period commencing from such COBRA ineligibility date and ending on
the last day of the Benefits Continuation Period.


ii.    Dental Benefits: The Executive will remain eligible to continue dental
benefit coverage under the Company Delta Dental dental plan (or any successor
plan) for himself and his Dependents during the Benefits Continuation Period.
The Company will pay the insurer for any related dental benefit premiums under
such group dental plan for as long as the Executive and/or his Dependents remain
enrolled in such group dental benefit plan during the Benefits Continuation
Period.


iii.    Vision Benefits: The Executive will remain eligible to continue vision
benefit coverage under the Company VSP vision plan (or any successor plan) for
himself and his Dependents during the Benefits Continuation Period. The Company
will pay the insurer for any related vision benefit premiums under such vision
plan for as long as the Executive and/or his Dependents remain enrolled in such
group vision benefit plan during the Benefits Continuation Period.


iv.    Payment for Benefit Continuation. If it is not possible or convenient for
the Company to pay the insurer directly for any medical, dental, or vision
insurance benefit coverage set forth


-2-







--------------------------------------------------------------------------------





herein, the Company will give the Executive sufficient written notice in
accordance with the provisions herein to permit the Executive to timely make
such payments and the Company will pay the Executive within 30 days of receipt
from the Executive of reasonable proof that payment has been timely made by him
an amount equal to the amount necessary to reimburse and make the Executive
whole for such payments on an after-tax basis (taking into account any tax
consequences associated with the receipt of such payments and additional
amounts). The Executive agrees to notify the Company promptly in writing after
the Executive or his Dependents enroll in medical, dental or vision insurance
benefits under another employer’s plan, in which case any obligation by the
Company under this Section 3 or otherwise to extend such benefit(s) shall cease
immediately.


b.    Stock Option and Restricted Stock Awards: Subject to the timely execution
and non-revocation of the Release in accordance with Section 10 below, there
shall be a 12 month acceleration of vesting for those stock options and shares
of restricted stock held by the Executive and outstanding as of the Separation
Date (and, accordingly, such restricted stock and stock options shall
immediately become vested and/or exercisable, and all forfeiture restrictions
shall lapse, as of the Release Effective Date), and the Executive shall be
entitled to exercise his vested stock options during the 12 month period
immediately following the Release Effective Date (or, if earlier, the expiration
of such stock options pursuant to their terms). The remaining unvested stock
options (the “Retained Options”) and shares of restricted stock (the “Retained
Restricted Shares”) held by the Executive as of the Separation Date will be
treated in accordance with Section 4(b) below. Except as set forth in this
Section 3, each of these stock options and shares of restricted stock shall
otherwise remain subject in all respects to the restrictions of the applicable
stock option grant or stock bonus award agreements between the Executive and the
Company and the Amended and Restated 2002 Equity Incentive Plan.


c.    Subject to Section 3(d) above, any changes to the terms and conditions of
the Company’s benefit plans that apply generally to employees and that are
permissible without consent of such employees generally shall also apply to the
Executive and his entitlement under this Agreement (e.g., changes to the
premiums, changes to coverage, changes in insurers, changes to the equity
incentive plans, etc.).


d.    Notwithstanding any other provision of this Agreement or the Employment
Agreement, the Executive acknowledges and agrees that the Separation Benefits
set forth in this Section 3 together with the Amounts and Benefits, are the sole
wages, payments, stock, stock options, insurance, and benefits to which the
Executive is entitled, under the Employment Agreement or otherwise, and that no
other wages, payments, stock, stock options, insurance, benefits or other monies
of any nature are due from the Company (other than any Change in Control
Benefits that may become payable in accordance with Section 4). The Executive
acknowledges and agrees that the Separation Benefits exceed any wages, payment,
stock, stock options, insurance, benefit, or other thing of value to which the
Executive might otherwise be entitled under any policy, plan or procedure of the
Company and/or any other agreement between the Executive and the Company.


e.    All payments made to the Executive pursuant to this Section 3 shall be
subject to all applicable or required deductions, taxes, and withholdings as
determined by the Company.


3.    Change of Control Benefits. Reference is made to that certain Business
Combination Agreement, dated October 17, 2017, as amended on November 21, 2017
and December 16, 2017 and as may be further amended from time to time (the
“Business Combination Agreement”), by and among the Company, Atlas Holdings,
Inc., a Delaware corporation, K2 Merger Sub Corporation, a Delaware corporation
and Amneal Pharmaceuticals LLC, a Delaware limited liability company. Subject to
the Executive’s timely execution and non-revocation of the Release prior to the
Release Effective Date, the Executive will be entitled, subject to the terms and
conditions set forth below, to the payments and benefits set forth in this
Section 4 (collectively, the “Change in Control Benefits”). The Change in
Control Benefits represent additional entitlements in excess of that which is
required under the Employment Agreement and any other agreement


-3-







--------------------------------------------------------------------------------





between the Company and the Executive, which the Executive will receive in the
event that the Impax Merger Effective Time (as such term is defined in the
Business Combination Agreement) (the “Impax Merger Effective Time”) occurs
within 12 months of the Separation Date. For the avoidance of doubt, (i) the
Executive will receive the Change in Control Benefits if the Separation Date
occurs as a result of the occurrence of the Impax Merger Effective Time and (ii)
the occurrence of any event other than the Impax Merger Effective Time within
the 12 months following the Separation Date will not entitle the Executive to
the Change in Control Benefits, regardless of whether or not such event would
constitute a Change in Control (as such term is defined in the Employment
Agreement).


a.    Change in Control Payment: In the event that the Impax Merger Effective
Time occurs prior to the 12-month anniversary of the Separation Date or the
Separation Date occurs as a result of the occurrence of the Impax Merger
Effective Time, the Company shall pay the Executive 0.5 times the sum of (i) the
total amount to be paid to the Executive pursuant to Section 3(a) and (ii) the
total amount to be paid to the Executive pursuant to Section 3(b) (such amount,
the “CIC Payment”). Payment of the CIC Payment shall be subject to the
Executive’s execution and non-revocation of a supplemental general release in a
form reasonably acceptable to the Company (which release must be executed within
21 calendar days of his receipt thereof) and shall be paid to the Executive in
installments on the Company’s normal payroll dates for a period of 12
consecutive months, with a schedule that complies with, or is exempt from,
Section 409A, and with each payment deemed to be a separate payment for purposes
of Section 409A.


b.    Retained Options and Restricted Shares: In the event that the Impax Merger
Effective Time occurs prior to the 12-month anniversary of the Separation Date
or the Separation Date occurs as a result of the occurrence of the Impax Merger
Effective Time, (a) each Retained Option shall fully vest in accordance with
Section 2.04(a) of the Business Combination Agreement and remain exercisable
until the earlier to occur of (i) the 12-month anniversary of the Impax Merger
Effective Time and (ii) the expiration date of such Retained Option and (b) each
Retained Restricted Share shall fully vest in accordance with Section 2.04(b) of
the Business Combination Agreement. Notwithstanding any provision of the
Employment Agreement, any award agreement between the Executive or the Company,
or any other agreement, plan, or arrangement, the Retained Options and the
Retained Restricted Shares will not vest upon the occurrence of any event other
than the occurrence of the Impax Merger Effective Time prior to the 12-month
anniversary of the Separation Date or the occurrence of the Separation Date as a
result of the Impax Merger Effective Time. Upon the 12-month anniversary of the
Separation Date, if the Impax Merger Effective Time has not occurred, the
Retained Options and the Retained Restricted Shares shall, automatically and
without any action or consent required by the Executive or the Company,
terminate and be forfeited. Except as set forth in this Section 4 or as provided
under the applicable provision of the Business Combination Agreement, each of
the Retained Options and Retained Restricted Shares shall otherwise remain
subject in all respects to the restrictions of the applicable stock option grant
or stock bonus award agreements between the Executive and the Company and the
Amended and Restated 2002 Equity Incentive Plan.


c.    All payments made to the Executive pursuant to this Section 4 shall be
subject to all applicable or required deductions, taxes, and withholdings as
determined by the Company.


4.    Tax Liability. Although the Company shall make applicable tax withholdings
from the Separation Benefits, the Change in Control Benefits and the Amounts and
Benefits, the Executive acknowledges and agrees that, except as otherwise
provided herein, any and all tax liability, penalties and interest (including
under Section 409A) which may become due from the Executive or assessed against
the Executive because of the Separation Benefits, Change in Control Benefits or
Amounts and Benefits, and/or any other payments or benefits referenced in this
Agreement are the Executive’s sole responsibility.


5.    Continuing Covenants. Notwithstanding any other provisions of this
Agreement, the Executive acknowledges and agrees that he remains subject to the
provisions of Section 7 of the Employment


-4-







--------------------------------------------------------------------------------





Agreement and the Employee Invention and Proprietary Information Agreement
(“Invention Agreement”), both of which shall remain in full force and effect for
the periods set forth therein and are deemed part of this Agreement; provided,
that, the Company and the Executive hereby agree that, following the Separation
Date, the Executive shall not be subject to the restrictions set forth in
Section 7.3 of the Employment Agreement. Upon the Separation Date, the Executive
will make a diligent search for any Company property in his possession or
control and will return all such property to the Company. The Executive
acknowledges and agrees that any action for injunctive relief brought for claims
arising out of Section 7 of the Employment Agreement or the Invention Agreement,
as well as any related claims for trade secret misappropriation, breach of
fiduciary duty, unfair competition, or other related business tort claims, shall
be brought exclusively in Delaware state court or Delaware federal court. The
Executive shall submit to and accept the exclusive jurisdiction of such suit,
legal action, or proceeding in Delaware state court or Delaware federal court.
The Executive acknowledges and agrees to accept personal jurisdiction in
Delaware and also acknowledges and agrees not to challenge the mandatory
Delaware forum on any grounds whatsoever, including lack of jurisdiction or
forum non-conveniens.


The Executive hereby agrees not to, directly or indirectly, defame, demean,
criticize, disparage, communicate any negative information about, make
statements reasonably likely to be injurious to any of the Company and its
subsidiaries and affiliates and all of their respective past, present and future
parent entities, subsidiaries, divisions, affiliates and related business
entities, any of their successors and assigns and any of their respective past
and/or present directors, officers, fiduciaries, agents, trustees,
administrators, managers, supervisors, shareholders, investors, employees, legal
representatives, agents, counsel and assigns, or denigrate the name or
reputation of any such individual. Notwithstanding the foregoing, nothing in
this Section shall prevent the Executive from making any truthful statement to
the extent (i) necessary to rebut any untrue public statements made about them;
(ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement and the enforcement thereof; or (iii) required by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction over such person or entity.


The Executive is hereby notified that the immunity provisions in Section 1833 of
title 18 of the United States Code provide that an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made (1) in confidence to federal, state or
local government officials, either directly or indirectly, or to an attorney,
and is solely for the purpose of reporting or investigating a suspected
violation of the law, (2) under seal in a complaint or other document filed in a
lawsuit or other proceeding, or (3) to the Executive’s attorney in connection
with a lawsuit for retaliation for reporting a suspected violation of law (and
the trade secret may be used in the court proceedings for such lawsuit) as long
as any document containing the trade secret is filed under seal and the trade
secret is not disclosed except pursuant to court order.


The Executive agrees, upon the receipt of reasonable notice from the Company, to
cooperate, respond, provide information and afford reasonable assistance to the
Company with regard to any claims, actions, investigations, interviews, audits
or matters that may arise on or after the Separation Date, to the extent that
such claims, actions, investigations, interviews, audits or matters relate to
events occurring during the Executive’s period of employment with the Company,
as well as events that predated or post-date Executive’s employment that were
existing during Executive’s employment with the Company. Any request for such
cooperation shall take into account the Executive’s personal and business
commitments. The Executive shall promptly inform the Company (to the extent the
Executive is legally permitted to do so) if the Executive is asked to assist in
any investigation of the Company Group (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation. If the Executive is required to provide any
services pursuant to this Section, upon presentation of appropriate
documentation, the Company shall promptly reimburse the Executive for reasonable
out-of-pocket travel, lodging, communication and duplication expenses incurred
in connection with the performance of such services and in accordance with the


-5-







--------------------------------------------------------------------------------





Company’s expense policy for its senior officers, and for reasonable legal fees
to the extent the Board of Directors of the Company in good faith believes that
separate legal representation is reasonably required.


6.    No Admission. This Agreement does not constitute an admission of liability
or wrongdoing of any kind by the Company. This Agreement is not intended, and
shall not be construed, as an admission that the Company has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against the Executive.


7.    Heirs and Assigns. The terms of this Agreement and the provision and
payment of all Separation Benefits and Change in Control Benefits hereunder
shall be binding upon and inure to the benefit of the Parties named herein and
their respective heirs, successors and permitted assigns.


8.    Miscellaneous. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of law. If any provision of this Agreement is held by a court of
competent jurisdiction or administrative agency to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions will be enforced to the maximum extent possible. The Parties
acknowledge and agree that, except as otherwise set forth herein, this Agreement
constitutes the entire agreement and complete understanding of the Parties with
regard to the matters set forth herein and, except as otherwise set forth in
this Agreement, supersedes any and all agreements (including without limitation
the Employment Agreement), understandings, and discussions, whether written or
oral, between the Parties. No other promises or agreements are binding unless in
writing and signed by each of the Parties after the date of this Agreement.
Should any provision of this Agreement require interpretation or construction,
it is agreed by the Parties that the entity interpreting or constructing this
Agreement shall not apply a presumption against one party by reason of the rule
of construction that a document is to be construed more strictly against the
Party who prepared the document. The Parties agree to bear their own attorneys’
fees and costs with respect to this Agreement.


9.    Effective Time of Release. No later than five (5) business days following
the Separation Date, the Company will provide the Executive with a release
substantially in the form attached as Exhibit A hereto (the “Release”). The
Executive may accept the Release by signing it and delivering it to the Company
as provided in Section 12 of this Agreement within 21 days of his receipt
thereof. After executing the Release, the Executive will have seven calendar
days (the “Revocation Period”) to revoke the Release by indicating his desire to
do so in writing delivered to the Company as provided in Section 12 of this
Agreement by no later than the last day of the Revocation Period. The effective
date of the Release shall be the eighth day after the Executive executes and
delivers the Release (the “Release Effective Date”). If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day. The payment of the
Separation Benefits set forth in Section 3 above and the Change in Control
Benefits set forth in Section 4 above, and any other payments or benefits
referenced in this Agreement (other than the Amounts and Benefits), shall be
subject to (i) the Executive’s execution of the Release within the 21-day period
following his receipt thereof and non-revocation of such release prior to the
Release Effective Date. All payments delayed pursuant to this Section 10 (except
to the extent delayed pursuant to Section 14) shall be paid to the Executive in
a lump sum on the first Company payroll date on or following the 60th day after
the Separation Date. If the Executive does not execute the Release or exercises
his right to revoke thereunder prior to the Release Effective Date, he shall
forfeit his right to receive any Separation Benefits set forth in Section 3
above (other than the Amounts and Benefits) and any Change in Control Benefits
set forth in Section 4 above.


10.    Confidentiality. The provisions of this Agreement and the Release shall
be treated as Confidential Information as that term is defined in Section 7.1 of
the Executive’s Employment Agreement.




-6-







--------------------------------------------------------------------------------





11.    Notices. All notices or communications hereunder shall be in writing, and
shall be addressed and delivered as follows (or to such other address as either
Party may have furnished to the other in writing by like notice): (a) To the
Company: Impax Laboratories, Inc., 31047 Genstar Road, Hayward, CA 94544, Attn:
Senior Vice President and General Counsel; e-mail
Mark.Schlossberg@impaxlabs.com; (b) To the Executive: Michael J. Nestor, at the
last home address and personal e-mail address on file with the Company. All such
notices and/or communications shall be conclusively deemed to be received and
shall be effective (i) if sent by hand delivery, upon receipt, (ii) if sent by
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission, (iii) if sent by overnight courier, one business day after
being sent by overnight courier, (iv) if sent via e-mail, on the date and time
of receipt, or (v) if sent by registered or certified mail, postage prepaid,
return receipt requested, on the fifth day after the day on which such notice or
correspondence is mailed. All payments shall be made so that the recipient shall
have immediately available US denominated funds on the due date for such
payment, and shall be sent to the same addresses listed above or as directed in
writing by the Executive.


12.    Breach of Separation Agreement. If the Executive violates any of his
obligations under this Agreement, then the Company may at its option terminate
the Executive’s rights to any and all Severance Benefits under Section 3, the
Change in Control Benefits under Section 4 or any other payments or benefits
referenced in this Agreement (with the sole exception of the Amounts and
Benefits); provided, however, the Company may, in addition to any other rights
it may have and in accordance with applicable law, demand a monetary payment
equal to all Severance Benefits, Change in Control Benefits and other payments
and benefits received by the Executive or any other payments or benefits
referenced in this Agreement (with the sole exception of the Amounts and
Benefits) and the Executive agrees to make such payment promptly upon such
demand. In the event that the Company alleges that the Executive breached the
Agreement, the prevailing party will be entitled to reasonable attorney fees.


13.    Dispute Resolution. Except as otherwise set forth herein, the Parties
hereby agree that any and all claims, disputes, demands, or controversies of any
nature whatsoever arising out of, or relating to, this Agreement or the Release,
or its interpretation, enforcement, breach, performance or execution, the
Executive’s employment with the Company, or the termination of such employment,
including but not limited to any statutory claims, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
in Delaware (applying Delaware law) in accordance with the Employment
Arbitration Rules and Procedures of the American Arbitration Association then in
effect. The decision of the arbitrator will be final and binding upon the
Parties. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome: (a) each party shall bear its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be born equally among the parties. EACH PARTY WAIVES
ITS RIGHT TO TRIAL BY JURY. Nothing in this Agreement or the Release is intended
to prevent either the Executive or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any arbitration,
including but not limited to injunctive relief sought pursuant to Section 6 of
this Agreement.


14.    Section 409A. It is the intention of the Parties that the payments and
benefits to which the Executive could become entitled pursuant to this
Agreement, as well as the termination of the Executive’s employment, comply with
or are exempt from Section 409A. Any payments that qualify for the “short-term
deferral” exception, the “separation pay” exception or another exception under
Section 409A shall be paid pursuant to the applicable exception. For purposes of
the limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for purposes of Section 409A. In this regard,
notwithstanding anything in this Agreement to the contrary, (i) all cash amounts
(and cash equivalents) that become payable under Section 3 on account of the
Executive’s termination of employment which is an “involuntary separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(n)) shall
be paid as provided under


-7-







--------------------------------------------------------------------------------





Section 3 and, any such amounts qualifying for the “short-term deferral”
exception under Section 409A shall be paid no later than March 15 of the year
following the year in which the Separation Date occurs (unless otherwise exempt
from Section 409A) and (ii) all cash amounts that become payable under Section 4
on account of the occurrence of the Impax Merger Effective Time shall be paid no
later than March 14 of the year following the year in which the Impax Merger
Effective Time occurs (unless otherwise exempt from Section 409A). In the event
the Parties determine that the terms of this Agreement do not comply with
Section 409A, they will negotiate reasonably and in good faith to amend the
terms of this Agreement such that they comply with, or are exempt from, Section
409A (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Company) within the time period permitted by
the applicable Treasury Regulations and in accordance with IRS Notice 2010-6 and
other applicable guidance. All expenses or other reimbursements owed to the
Executive under this Agreement shall be for expenses incurred during the
Executive’s lifetime or within ten years after his death, shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event, to the extent required in order to comply with Section 409A, and shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive. In addition, to the
extent required in order to comply with Section 409A, no such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year and the
Executive’s right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit. Notwithstanding any other
provision of this Agreement, if (i) the Executive is to receive payments or
benefits by reason of his separation from service (as such term is defined in
Section 409A) other than as a result of his death, (ii) the Executive is a
“specified employee” within the meaning of Section 409A (as determined in
accordance with the methodology established by the Company as in effect on the
date of the Executive’s separation from service) for the period in which the
payment or benefit would otherwise commence, and (iii) such payment or benefit
would otherwise subject the Executive to any tax, interest or penalty imposed
under Section 409A (or any regulation promulgated thereunder) if the payment or
benefit would commence within six months of a termination of the Executive’s
employment, then such payment or benefit will instead be paid, with interest at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”) determined as of the Separation Date, as provided below. Such
payments or benefits that would have otherwise been required to be made during
such six-month period will be paid to the Executive (or his estate, as the case
may be) in one lump sum payment or otherwise provided to the Executive (or his
estate, as the case may be) on the earlier of (A) the first business day that is
six months and one day after the Executive’s separation from service or (B) the
fifth business day following the Executive’s death. Thereafter, the payments and
benefits will continue, if applicable, for the relevant period set forth in this
Agreement, as the case may be.


15.    In the event that any payments or benefits otherwise payable to Executive
pursuant to this Agreement (1) would constitute “parachute payments” within the
meaning of Section 280G of the Code, and (2) but for this Section 16, would be
subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (x) delivered in full, or (y) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in the
receipt by Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code. Any determination required under this
Section 19 will be made in writing by a nationally-recognized accounting firm
selected by the Company in its sole discretion. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.




-8-







--------------------------------------------------------------------------------





16.    Separate Counterparts. This Agreement may be executed in separate
counterparts, none of which need contain the signatures of all parties, each of
which shall be deemed to be an original, and all of which taken together
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto. All executed signature pages transmitted by facsimile or
e-mail shall be deemed an original, and shall be binding.




[Signature Page Follows]




-9-







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, in each case, as of the date
indicated below.


Dated: January 8, 2018
 
 
 
/s/ Michael J. Nestor
 
 
 
 
Michael J. Nestor



Dated: January 8, 2018
 
 
 
/s/ Paul M. Bisaro
 
 
 
 
Paul M. Bisaro
President and Chief Executive Officer
 
 
 
 
Impax Laboratories, Inc.







[Signature Page to Nestor Separation Agreement]











--------------------------------------------------------------------------------






Exhibit A: Form of Release


This Release (the “Release”) is entered into on [●], 20[●] by and between
Michael J. Nestor (the “Executive”), on the one hand, and Impax Laboratories,
Inc. and its subsidiaries and affiliates (collectively, the “Company”), on the
other hand (the Executive and the Company are referred to collectively as the
“Parties”). Reference is made to that Separation Agreement (the “Separation
Agreement”) entered into on January 8, 2018 by the Executive and the Company.
Defined terms used but not defined herein shall have the meaning set forth in
the Separation Agreement.


WHEREAS, the Executive acknowledges that he is knowingly and voluntarily
executing this Release and that his execution of this Release is a condition to
payment and/or other consideration from the Company to which he would not
otherwise be entitled.




1.General Release and Waiver. In consideration of the Separation Benefits, the
Change in Control Benefits and/or any other payments or benefits referenced in
the Separation Agreement, and for other good and valuable consideration, receipt
of which is hereby acknowledged, the Executive for himself and for his heirs,
executors, administrators, trustees, legal representatives and assigns
(collectively, the “Releasors”), hereby releases, remises, and acquits the
Company and its subsidiaries and affiliates and all of their respective past,
present and future parent entities, subsidiaries, divisions, affiliates and
related business entities, any of their successors and assigns, assets, employee
benefit plans or funds, and any of their respective past and/or present
directors, officers, fiduciaries, agents, trustees, administrators, managers,
supervisors, shareholders, investors, employees, legal representatives, agents,
counsel and assigns, whether acting on behalf of the Company or its subsidiaries
or affiliates or, in their individual capacities (collectively, the “Releasees”
and each a “Releasee”) from any and all claims, known or unknown, which the
Releasors have or may have against any Releasee arising on or prior to the date
that the Executive executes this Release and any and all liability which any
such Releasee may have to the Releasors, whether denominated claims, demands,
causes of action, obligations, damages or liabilities arising from any and all
bases, however denominated, including but not limited to (a) any claim under the
Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Section 1981 of the Civil
Rights Act of 1866, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the
Immigration Reform and Control Act of 1986, the Employee Retirement Income
Security Act of 1974, (excluding claims for accrued, vested benefits under any
employee benefit or pension plan of the Company, subject to the terms and
conditions of such plan and applicable law), the Uniform Trade Secrets Act, the
Sarbanes-Oxley Act of 2002, the Fair Labor Standards Act, all as amended; (b)
any and all claims arising from or relating to the Executive’s employment
relationship with Company and his service relationship as an officer or director
of the Company or any of its subsidiaries or affiliates, or as a result of the
termination of such relationships; (c) all claims related to the Executive’s
compensation or benefits from the Company or the Releasees, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company or the Releasees; (d) all claims for breach of contract, wrongful
termination and breach of the implied covenant of good faith and fair dealing;
(e) all tort claims, including claims for fraud, defamation, privacy rights,
emotional distress, and discharge in violation of public policy; and (f) all
federal, state (including but not limited to the States of Delaware, California,
Pennsylvania and New Jersey), and local statutory or constitutional claims,
including claims for compensation, discrimination, harassment, whistleblower
protection, retaliation, attorneys’ fees, costs, disbursements, or other claims
(referred to collectively as the “Released Claims”).


Notwithstanding anything to the contrary in this Release or otherwise, this
Release does not release claims that cannot be released as a matter of law, or
the right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission (“EEOC”), or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the









--------------------------------------------------------------------------------





Company. However, by executing this Release, the Executive hereby waives the
right to recover in any proceeding the Executive may bring before the EEOC or
any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission on the Executive’s behalf. This Release is for
any relief, no matter how denominated, including, but not limited to, injunctive
relief, wages, back pay, front pay, compensatory damages, or punitive damages.


Notwithstanding anything to the contrary in this Release or otherwise, this
Release shall not apply to (i) the Executive’s rights to defense and
indemnification from the Company or rights, if any, to be covered under any
applicable insurance policy with respect to any liability the Executive incurred
or might incur as an employee, officer or director of the Company; (ii) any
right the Executive may have to obtain contribution as permitted by law in the
event of entry of judgment against the Executive as a result of any act or
failure to act for which the Executive, on the one hand, and Company or any
other Releasee, on the other hand, are jointly liable; and (iii) any right of
the Executive to pursue claims or actions in respect of the subject matter,
rights or benefits contemplated by this Release. Nothing in this Release shall
prohibit the Executive from reporting possible violations of federal law or
regulation or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.


The Executive expressly waives and relinquishes all rights and benefits afforded
by Section 1542 of the Civil Code of the State of California, and in so doing
understands and acknowledges the significance of such specific waiver of Section
1542 that reads as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
The Executive expressly waives, relinquishes and forfeits all rights and
benefits accorded by the provisions of California Civil Code Section 1542, and
furthermore waives any rights that he or she might have to invoke such
provisions now or in the future with respect to the Released Claims.
Thus, notwithstanding the provisions of Section 1542, and the purpose of
implementing a full and complete release and discharge of the claims released by
this Release, the Executive expressly acknowledges that this Release is intended
to include in its effect, without limitation, all claims which the Executive
does not know or suspect to exist in his favor at the time of execution hereof
arising out of or relating in any way to the subject matter of the actions
referred to herein above and that this Release contemplates the extinguishment
of any such claims.


2.No Claims. The Executive acknowledges and agrees that there are no claims or
actions currently filed or pending relating to the subject matter of the
Separation Agreement, the Employment Agreement, or any Released Claims. The
Executive acknowledges and agrees that the Executive will not file or permit to
be filed on the Executive’s behalf any such claims or actions. The Executive
hereby requests all administrative agencies having jurisdiction over employment
and labor law matters and courts to honor the Executive’s release of claims
under this Release. Should the Company ever reasonably request the Executive to
execute any administrative dismissal forms related to the Released Claims, the
Executive shall immediately execute the form and return it to the Company.
Should the Executive file any claim or action relating to the subject matter of
this Release, the Separation Agreement, the Employment Agreement, or any
Released Claims, such filing shall be considered an intentional breach of the
Separation Agreement and this Release, and the Executive will be subject, among
other rights Company may have, to all damages and costs available under law and
equity, including without limitation, the amount of consideration paid
hereunder. The Executive further acknowledges and agrees that the Executive has
not failed to report any work-related occupational









--------------------------------------------------------------------------------





injuries or diseases arising out of or in the course of employment with the
Company. Notwithstanding the foregoing, this Section 2 shall not, and shall be
interpreted to not, apply to any claims or actions (i) excluded from Released
Claims in accordance with this Release, (ii) made to enforce the provisions of
this Release or the terms of the Separation Agreement, or (iii) which may not
permissibly be released pursuant to applicable law.


3.Knowing and Voluntary Waiver. The Executive acknowledges and agrees that he:
(a) has carefully read this Release in its entirety; (b) has had an opportunity
to consider it for at least 21 calendar days; (c) is hereby advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven calendar days in which to revoke this Release
after signing it and (g) is signing this Release voluntarily and of his own free
will and agrees to abide by all the terms and conditions contained herein.


4.No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.


5.Heirs and Assigns. The terms of this Release shall be binding upon and inure
to the benefit of the parties named herein and their respective heirs,
successors and permitted assigns.


6.Dispute Resolution. Except as otherwise set forth herein, the Parties hereby
agree that any and all claims, disputes, demands, or controversies of any nature
whatsoever arising out of, or relating to, this Release, or its interpretation,
enforcement, breach, performance or execution shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Delaware (applying Delaware law) in accordance with the Employment Arbitration
Rules and Procedures of the American Arbitration Association then in effect. The
decision of the arbitrator will be final and binding upon the Parties. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
Parties acknowledge and agree that in connection with any such arbitration and
regardless of outcome: (a) each party shall bear its own costs and expenses,
including without limitation its own legal fees and expenses, and (b) joint
expenses shall be born equally among the parties. EACH PARTY WAIVES ITS RIGHT TO
TRIAL BY JURY.


7.Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of Delaware without regard to the principles of conflicts
of law.















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, in each case, as of the date
indicated below.




Dated:
 
 
 
 

Michael J. Nestor






Dated:
 
 
 
 
 
 
 
 
[●]
 
 
 
 
 
















